DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-9 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aizenberg et al. (US 2015/0175814).
As to claims 1 and 20, Aizenberg et al. discloses an article having a slippery surface that includes a metal containing surface that is modified by roughening, and a lubricating surface (see abstract). The article can be a three dimensional porous material (fibrous net, see 0110).  Aizenberg et al. states the flow coating method can be used to medical tubing such as stents (which are three dimensional meshes, see 0220). The lubricating surface exhibits, anti-adhesive, anti-fouling and omniphobic properties (see 0096). The article can have a coating of liquid B, which provided the liquid repellent coating such as perflourinated or partially fluorinated hydrocarbons or organosilicone compounds, long chain hydrocarbons (mineral oil, etc.) (see 0100). A functional coating (see Fig 1.) can be applied on or embedded within the substrate that has an affinity for both the liquid B coating and the substrate to produce a very stable bond (see 0110).  Aizenberg et al. states the function coating / adhesion promoting coating can be polydopamine (see 0210). 
As to claim 3, the porous reinforcing material can be stainless steel (see 0197).
As to claim 4, the repellent interfacial material is a polymer.
	As to claim 6, the lubricant infused coating can comprise a fluorocarbon (see 0100). 
As to claim 7, the coating has a water roll off angle between 3-10 (see Table 1). 

As to claim 9, the porogen is a polymer (see Example 8). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al. (US 2015/0175814) as applied to claim 1 above in view of Aizenberg et al. (US 2015/0152270).
The teachings of Aizenberg et al. (‘814) as applied to claim 1 are as stated above. 

Aizenberg et al. (‘270) discloses a composite structure comprising a substrate and a polymer coating comprising a swellable polymer and a lubricating layer. Aizenberg et al. states the coating is a slippery self-lubricating coating that can be used as self-cleaning and anti-fouling (see 0147). The lubricant can repel a range of materials such as water, oil, and body fluids, and restore repellency after damage (see abstract, 0139). Aizenberg et al. further teaches the polymer layer can have a textured/roughened surface in order to immobilize the lubricating layer and promote a superhydrophobic surface (see 0194) and the lubricating material is formed over the roughened surface (see 0194). Aizenberg et al. (270) teaches the polymer used as the immobilize the lubricating layer can be a silicone or fluorosilicone (see 0140 of Aizenberg(‘270).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesion promoting material disclosed by Aizenberg (‘270) in the process of Aizenberg ( ‘814). One would have been motivated to do so since both are directed to performing a SLIPS process over a porous substrate that results in a surface that is slippery and ant-fouling where Aizenberg et al. (‘270) teaches the fluorosilicone as an operable adhesion promotor between the substrate and the lubricating coating. 
As to claim 10, the porous reinforcing material can be metal (see 0197 of Aizenberg et al. ‘814).the repellent interfacial material can be a silicone elastomer (see 0011 of Aizenberg et al. ‘270) and the lubricating material can be silicone oil (see 0012 of Aizenberg et al. (‘270)).  
As to claim 11, the lubricating layer exhibits anti-fouling properties therefore contains an anti-fouling agent (see 0137 and 0259) of Aizenberg et al. (‘270).
As to claim 12, the composite can comprise a substrate (see 102 of Fig. 1 A, and 0140 of Aizenberg ‘240). 
As to claim 13, Aizenberg et al. (‘814) modified by Aizenberg (‘270) disclose a reinforced structure having a slippery surface comprising a substrate (102 of Fig. 1C of Aizenberg et al.); 
As to claim 14, Aizenberg et al. ‘270 discloses a water contact angel of 108.1, 107.8 (see Table 9) as well as sliding angle of 3 (see Table 9). 
As to claim 15, Aizenberg et al. ‘270 states the substrate can be used in a marine application (See 0191, 0213) and the coating is anti-fouling (see 0213 therefore it would inherently contain an anti-fouling agent). 
As to claim 16, the porous reinforcing material can be metal (see 0197 of Aizenberg et al. ‘814).the repellent interfacial material can be a silicone elastomer (see 0011 of Aizenberg et al. ‘270) and the lubricating material can be silicone oil (see 0012 of Aizenberg et al. (‘270)).  
As to claim 17, Aizenberg et al. ‘270 states the coating can have a pore forming additive (see 0180).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715